Case 6:19-cv-00413-JCB Document 36-8 Filed 05/18/20 Page 1 of 5 PageID #: 433




                  EXHIBIT
                    G
Case 6:19-cv-00413-JCB Document 36-8 Filed 05/18/20 Page 2 of 5 PageID #: 434



                                 In the United States Court
                                  Eastern District of Texas
                                       Tyler Division

Kinsale Insurance Company                 §
                                          §
      Plaintiff,                          §
                                          §
vs.                                       §      Civil Action No. 6:19-cv-413-JCB
                                          §
ETOPSI Oil & Gas L.L.C. dba,              §
East Texas Oilfield Production            §
SCV, Inc. and McBride                     §
Operating, L.L.C.                         §
                                          §
      Defendants.                         §

                   DEFENDANT, MCBRIDE OPERATING, L.L.C.’S
                           INITIAL DISCLOSURE

TO:   Plaintiff, Kinsale Insurance Company, by and through their attorney of record, Lisa
      Henderson c/o CLYDE & CO, 10440 N. Central Expressway, Suite 800, Dallas,
      TX 75231.

      PURSUANT to the Rules of Federal Procedure, Defendant, MCBRIDE

OPERATING, L.L.C. makes and files the following disclosure:

1.    The name and, if known, the address and telephone number of each
      individual likely to have discoverable information - along with the subjects of
      that information - that the disclosing party may use to support its claims or
      defenses, unless the use would be solely for impeachment;

ANSWER:

      Kinsale Insurance Company
      and/or its agent
      c/o Lisa Henderson
      Clyde & Co.
      10440 N. Central Expressway, Suite 800
      Dallas, TX 75231
      214/540-7539
Case 6:19-cv-00413-JCB Document 36-8 Filed 05/18/20 Page 3 of 5 PageID #: 435



      These individuals may testify as to the coverage requested by and/or provided to
Defendant, ETOPSI.

        Dan Kennedy
        Larry Stallings
        ETOPSI
        c/o Linda Dedman
        Dedman Law, PLLC
        12720 Hillcrest Road, Suite 1042
        Dallas, TX 75230
        214/361-8885
        These individuals may testify as to the coverage requested from and/or provided by
Plaintiff, Kinsale Insurance Company.

      Joseph McBride
      McBride Operation, L.L.C.
      c/o Ron Adkison
      Adkison Law Firm
      300 W. M ain
      Henderson, TX 75652
      903/657-8545
      This individual will testify as the factual issues and circumstances surrounding the
underlying state court action.

        Ron Adkison
        Adkison Law Firm
        300 W. Main
        Henderson, TX 75652
        903/657-8545
        This individual is not a retained expert but Defendant, McBride Operating,
L.L.C.’s attorney and may testify as to the customary and reasonable attorney’s fees in
this case.

      Defendant herein adopts and incorporates herein any and all individuals
designated by any other parties.

2.     A copy-or a description by category and location- of all documents electronically
       stored information, and tangible things that the disclosing party has in its
       possession, custody or control and may use to support its claims or defenses,
       unless the use would be solely for impeachment;

                                            ii
Case 6:19-cv-00413-JCB Document 36-8 Filed 05/18/20 Page 4 of 5 PageID #: 436
Case 6:19-cv-00413-JCB Document 36-8 Filed 05/18/20 Page 5 of 5 PageID #: 437



                                 Certificate of Service

       On the 8th day of January, 2020, the undersigned hereby certifies that the
foregoing was served upon all Counsel of Record as per the Federal Rules of Civil
Procedure.




                                                /s/ Ron Adkison
                                               Ron Adkison




                                           4
